                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN

MICHAEL A. FARRELL,

                        Petitioner,

                  v.                                            Case No. 16-C-934

REED RICHARDSON,

                        Respondent.


                       ORDER DENYING MOTION FOR FREE COPIES


       On July 28, 2020, I denied Petitioner Michael A. Farrell’s petition for relief under 28

U.S.C. § 2254 and denied him a certificate of appealability. Dkt. No. 32. Petitioner has since filed

a “procedural motion” requesting the court provide him free copies of his original petition and all

exhibits in order for him to request a certificate of appealability. Dkt. No. 34. He has also filed a

copy of his trust account statement to show that he is indigent and cannot afford any copy fees.

       In the decision denying Petitioner relief under 28 U.S.C. § 2554, the court advised

Petitioner that

       A dissatisfied party may appeal this court’s decision to the Court of Appeals for the
       Seventh Circuit by filing in this court a notice of appeal within 30 days of the entry
       of judgment. See Fed. R. App. P. 3, 4. In the event Farrell decides to appeal, he
       should also request that the court of appeals issue a certificate of appealability. Fed. R.
       App. P. 22(b).

Dkt. No. 32 at 11–12. Petitioner has not yet filed a notice of appeal with the district court. If he

chooses to proceed with his appeal—as his present motion indicates—Petitioner should also

request in his notice of appeal that the Court of Appeals issue a certificate of appealability, as the

court previously advised. To do this, Petitioner does not need to attach copies of his petition and

all of his exhibits. If Petitioner files a notice of appeal, the Clerk of Court will transmit a copy of




         Case 1:16-cv-00934-WCG Filed 08/24/20 Page 1 of 2 Document 36
the docket sheet in this case and ensure that the record is made available electronically to the Court

of Appeals within 14 days. For these reasons, Petitioner’s motion that the court waive copy fees

for him to file a certificate of appealability is DENIED.

       SO ORDERED at Green Bay, Wisconsin this 24th day of August, 2020.

                                                      s/ William C. Griesbach
                                                      William C. Griesbach
                                                      United States District Judge




                                                  2

         Case 1:16-cv-00934-WCG Filed 08/24/20 Page 2 of 2 Document 36
